Title: To George Washington from Major General Nathanael Greene, 1 December 1777
From: Greene, Nathanael
To: Washington, George



[1 December 1777]

Agreeable to your Excellency’s command I shall in a few words give my Sentiments with respect to the necessity of puting the troops into Winter quarters and the properest place to canton them in. Every one that views the Condition of the army and is acquainted with the severe duty they have gone through will readily agree that good warm comfortable quarters are necessary to supply the defect of cloathing, and that some relaxation is essential to give a proper tone to both men and Officers to prepare them for the ensuing campaign—In doing this we must have regard not only to the army, but the country. An army without a country is like an infant incapable of feeding or cloathing itself—Every part of the country whether Whig or Tory that we suffer to be ravaged is a diminution of our strength and an increase of theirs—Men are essential in war, but provisions, cloathing, and accoutrements are equally so—The first and great object in cantoning the troops is to take a position secure from surprise; the next is covering; the third is a situation convenient for drawing forage and provisions for the subsistence of the army and the cattle belonging to it. These are the great principles to be attended to in quartering the troops and cannot be dispensed with without certain and inevitable ruin to the whole military machine. There are other secondary considerations such as covering the country and distressing the enemy in drawing their supplies; where a position can be found to answer all those valuable purposes is the subject of enquiry.
It is said by many that a total relaxation is necessary [for] the good of the army—to enable the officers to recruit their Regt and to give the men time to recover their spirits. I must confess if I was to speak

from my own feelings and declare my wishes instead of my sentiments I should be of that opinion. Pleasure is ever agreeable to human nature, but never more so than after long and severe duty. An opportunity to unbend the mind must be the wish of every one and it is not very difficult to accommodate our reasong to our wishes; but whether a total or a partial relaxation will be for the general interest of the army is worth enquiring into.
If we retire so far back as to be totally out of danger, pleasure and dissipation will be the consequence. Officers of all ranks will be desirous of visiting their friends—the men will be left without order, without government—and ten to one but the men will be more unhealthy in the spring than they now are, and much worse disciplined. The health and discipline of troops can only be preserved by constant attention and exercise—we must not flatter ourselves that going into quarters will recover the health and discipline of the troops without regard is paid to one and attention to the other.
It is said we must carry on war upon the great Scale and that particular interest must not be brought in competition with the general interest and that by attending to the minutiæ we will sacrifice the principle object. I readily agree that it is perfectly consistant with the maxims of sound policy for the lesser to give place to the greater—but is it necessary for us to throw open a great extent of country to give a necessary relaxation to the army? It is the country that feeds, cloaths and furnishes us with troops—If the substance of the Inhabitants is destroyed they will be incapable of giving us the necessary aid—if the army in the winter season leaves the country unprotected—will it not be a discouraging circumstance to sending recruits to join us—which will be a diminution of their local security, if they can expect no protection from the collective force. I am no advocate for taking measures from popular opinions, but it is necessary to preserve the confidence of the country; for by the union and spirit of the people alone can the opposition be continued.
The Legislator is in some measure under the necessity of accommodating his measures to the prejudices of the people—Mankind will only be subservient to your purposes in proportion as they conceive their interest and happiness connected with your measures—I have heard it remarked that the sufferings of the army, spread in all directions throughout the continent, alarms the people and prevents them from entering into the service. The same may be said with regard to the poor plundered inhabitants—It is true the eyes of all the continent are upon us for protection—but it is natural for men to reason, what is my neighbours condition may bye and bye, be mine.
If the army seems disposed to exert its force to shelter the country

from ravage; it is natural to expect the people will be anxious to strengthen its hands, but if the enemy are left at liberty to ravage at large, as the inhabitants of one State make the condition of another their own, it will be an alarming consideration. Therefore I think some regard should be had in taking our measures to afford as much cover to the country as possible without militating with the principal design—not for the sake of the particular spot that is covered, but to prevent the disagreeable influence it will have upon the surrounding Inhabitants.
I cannot conceive a total relaxation to be necessary to recruit the army or recover its spirits. I am fully persuaded that recruiting by voluntary inlistments is in a great measure at an end. The enormous bounties that are given so far exceed the american funds and the continental bounty now allowed falls so far short of private bounties, that few if any recruits are to be expected through that channel—If this be granted then the recruiting Service will wholly depend upon the exertion of the civil authority of the respective States, and this exertion doubtless will be in proportion to the reputation and confidence the legislative bodies place in the army—For it cannot be expected from the local prejudices of mankind that the several legislative bodies will be willing to strip themselves of their inhabitants, & lessen their own internal safety unless they are well persuaded the measure is essential to their own happiness and security.
It is absolutely necessary the army should have an opportunity to relax and recover it’s spirits—but there is a great difference between constant duty and total relaxation—A proper medium between these two extremes will be found better adapted to restore the spirits of the army and preserve its discipline—We must be in a situation to take off that constant watching and yet not so remote from danger but that some attention to duty is necessary.
Men are naturally apt to sink into negligence without there is something constantly to rouse their attention—The objects of pleasure are so much more inviting than those of Duty that without a restraint is laid on one and a necessity imprest to attend to the other it is ten to one that the objects of Pleasure steal the mind wholly from the discharge of its duty. I do not mean to urge these reasons for taking a position near the enemy to oblige us to be constantly on the watch but to shew that a total relaxation may be dangerous—Remember Hannibal’s army in Capua.
The general discontent among the officers of almost all ranks renders winter quarters essential to redress the prevailing grievances and new organize the army for the spring—but the fatigues and hardships of the campaign and the want of rest and relaxation are not the great

sources of the discontent that prevails. It springs from a different fountain—It is the pay and subsistence which are found to be incompetent to the necessary demands of the officers to preserve their dignity and support their families—This is the great evil and this must be remedied or else this army must and will dissolve—There are some other things complained of—Such as, Rank, that military Jewel, being confered on almost all orders of men to the disgrace of rank, and great mortification of officers who find themselves often reduced to a level with persons they despise, from the prostitution of military dignity.
The manner of cloathing the troops is a subject of complaint—There is no provision made proportionable to the demand of the army; and the difficulty of obtaining that which is provided has given great disgust to some and discontent to others—These are some of the principal subjects of complaint—and a partial relaxation from military duty is necessary to put every thing in a proper train for opening the next campaign.
It is necessary that an appearance should be kept up as much as possible of beseiging the enemy, not only to cover the country but to preserve the credit of our currency which will always rise and fall as our army appears superiour or inferior to the enemy. The enemy will also draw out of the country many recruits without they are kept within bounds—All these are objects worthy our Attention.
There have been two places proposed for cantoning the troops. One from Bethlehem to Lancaster, the other at Wilmington and it’s environs—There can be great objections raised to both—It is said (with how much truth I know not) that all the back towns are crouded with inhabitants; refugees from Philadelphia, if that be true, to turn them out to make room for the Soldiery will bring great distress upon the inhabitants & be productive of no small discontent—I have no doubt in my own mind but that there can be quarters procured in the proposed Line of cantonment from Bethlehem to Lancaster but there appears to me to be many evils attending it—It is a great distance back in the country and leaves the Enemy a great range in front and upon each flank. It must distress the back inhabitants. We shall be consuming the substance in the bowels of the country which should be always held as a reserve against a misfortune—In withdrawing ourselves to so great a distance it will be improved abroad into a kind of dispersion into the mountains and among ourselves it will wear the complexion of a retreat, and many will be suing for Protections.
I must confess however that, if safety and relaxation are the only objects under consideration, the geography of the country from Bethlehem to Lancaster is more favorable for a Cantonment than Wilmington—but I cannot help thinking that quarters can be got at

Wilmington with much less distress to the Inhabitants of the State—that the position will be secure enough with the force cantoned in and abo⟨ut⟩ it—That provision and forage can be got easier and cheaper in that position than in the other—that from this Position we can draw it from the enemy while the other will leave it for them—that this gives us a better opportunity to protect the lower Jersey, and not less the upper—that this will distress the enemy in drawing supplies—and upon the whole cover a greater extent of country than any other. For these reasons I am for the Position of Wilmington, and if any part of our Stores are insecure I would immediately have them removed—I would have about a brigade of continental Troops in the Jerseys and about one thousand militia between the Delaware & Schuylkill, and about a thousand more at or near the Gulph—and an advance post at Chester of continental troops.

Nath. Greene M.G.

